COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
LAUREN ZIMMERMAN AND                                             No. 08-14-00084-CV
TOWNSQUARE MEDIA OF EL                          §
PASO, INC. A/K/A REGENT                                            Appeal from the
BROADCASTING OF EL PASO, INC.,                  §
                                                              County Court at Law No. 3
                               Appellants,      §
                                                               of El Paso County, Texas
v.                                              §
                                                               (TC# 2012-DCV-02133)
COMCORP OF EL PASO, INC.,                       §

                                 Appellee.      §

                                  MEMORANDUM OPINION

       Pending before the Court is an unopposed motion filed by Appellants, Lauren

Zimmerman and Townsquare Media of El Paso, Inc. a/k/a Regent Broadcasting of El Paso, Inc.,

to dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(2) because the parties have resolved the

disputes between them. We grant the motion and dismiss the appeal. Costs of the appeal are

taxed against Appellants. See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court

will tax costs against the appellant).



August 27, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.